UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1374



STACY ELIZABETH LEE,

                                            Plaintiff - Appellant,

          versus


MARYLAND DEPARTMENT OF PUBLIC SAFETY AND COR-
RECTIONAL SERVICES,

                                               Defendant - Appellee,
          and


WILLIAM SMITH; QUINNIE MATTHEWS; SOLOMON
HEJERIKA; ANTHONY OSANDU; SERGEANT KEENAN,
Patuxent Institution; STUART O. SIMS, Secre-
tary, Division of Corrections, Department of
Public Safety and Transportation, State of
Maryland,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
2825-MJG)


Submitted:   June 21, 2001                 Decided:   June 28, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Stacy Elizabeth Lee, Appellant Pro Se.    Scott Sheldon Oakley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Stacy Elizabeth Lee appeals the district court’s order grant-

ing in part and denying in part the Defendant’s motion for summary

judgment.     We dismiss the appeal for lack of jurisdiction because

the order is not appealable.    This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1994), and certain inter-

locutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541

(1949).     The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           DISMISSED



                                   2